DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending in the current application.

Claim Interpretation
Claims 7, 8, 12, 13, 15, 20, and 21 recite the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application.  Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination limitations preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the liquid crystals having a photosensitive reaction group."  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination claim 6 is instead interpreted as reciting “
Claim 9 recites the limitation "the liquid crystals.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination claim 9 is instead interpreted as reciting “
Claim 10 recites the limitation "the liquid crystals.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination claim 9 is instead interpreted as reciting “
Claims 11 and 14 are indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  
For the purposes of examination claim 11 is interpreted as reciting “at least one selected from the group consisting of benzotriazole, hydroxyphenyltriazine, triazine, and phenyltriazine based UV absorbers.”  Correction is required.  Alternatively, the Markush group issue of claim 11 could be overcome by reciting “at least one of benzotriazole, hydroxyphenyltriazine, triazine, or phenyltriazine based UV absorbers.” 
For the purposes of examination claim 14 is interpreted as reciting “at least one selected from the group consisting of a cinnamoyl group, …, and a benzophenone group.”  Correction is required.  Alternatively, the Markush group issue of claim 14 could be overcome by reciting “at least one of a cinnamoyl group, …, or a benzophenone group.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 2015/016456 A1, herein English machine translation utilized for all citations), in view of Umemoto et al. (US 2009/0068472 A1), and in view of Choi et al. (WO 2017/142184 A1, herein English machine translation utilized for all citations).
Regarding Claim 1, Song teaches a liquid crystal retardation film 100 comprising a liquid crystal retardation layer without an alignment layer 120 (first retardation layer), a primer layer 130, and a substrate layer 110 that can be a phase difference layer (i.e. a second retardation layer), where the layers are sequentially stacked in the stated order (Song, [1], [22]-[39], [143], [258]-[265], Fig 1).

    PNG
    media_image1.png
    167
    489
    media_image1.png
    Greyscale

Song – Figure 1
Song teaches the substrate layer 110 (second retardation layer) can be a phase difference layer (retardation layer) (Song, [262]), but remains silent regarding the substrate layer 110 (second retardation layer) being a liquid crystal layer.
Umemoto, however, teaches an optical film comprising a first optical compensation layer 13 (second retardation layer) and a second optical compensation layer 14 (first retardation layer) (Umemoto, [0006], [0039]-[0062], Figs 1-2).  Umemoto teaches the first optical compensation layer 13 (second retardation layer) exhibits retardation properties and is formed of liquid crystal material having a nematic phase (Umemoto, [0043]-[0060]).

    PNG
    media_image2.png
    736
    637
    media_image2.png
    Greyscale

Umemoto – Figure 2
Since Song and Umemoto both disclose optical films exhibiting retardation properties and Song suggests forming the substrate layer 110 to be a retardation layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Umemoto’s first optical compensation layer as Song’s substrate layer 110 (second retardation layer) to yield a liquid crystal retardation film with a second retardation layer that exhibits remarkably increased difference between nx and ny refractive indices, exhibits remarkably reduced layer thickness, can be fixed in a desired alignment state by polymerizing and crosslinking, has excellent stability not affected by temperature change, and prevents light leakage as taught by Umemoto (Umemoto, [0001], [0045]-[0046]).
Modified Song teaches the liquid crystal retardation film can comprise a UV absorber (Song, [171]; Umemoto, [0114]), but remains silent regarding the primer layer 130 comprising a UV absorber.
Choi, however, teaches an optical film laminate capable of blocking UV light without precipitation of a UV absorber (Choi, [9]).  Choi teaches the optical film laminate comprises a retardation film base layer, a functional coating layer, and an adhesive layer, where any layer can include a UV absorber (Choi, [12]-[13]).  Choi teaches the adhesive layer includes a UV absorber in an amount to increase external light stability and prevent the UV absorber from precipitating and generating white spots (Choi, [74]-[84]).
Since modified Song and Choi both disclose optical laminates comprising retardation films and both suggest including UV absorbers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Choi’s UV absorber into modified Song’s primer layer to achieve increased external light stability and prevent precipitation, and prevent generation of white spots as taught by Choi (Choi, [74]-[81]).
Regarding Claim 2, modified Song teaches the primer layer is a UV absorber-containing primer layer (Choi, [74]-[84]; Song, [171]; Umemoto, [0114]).
Regarding Claim 3, modified Song teaches the first 120 and second 110 retardation layers are directly formed on the primer layer 130 (Song, [264]-[268], Fig 1).
Regarding Claim 4, modified Song teaches the first retardation layer 120 comprises a liquid crystal layer comprising liquid crystals having a photosensitive reaction group (such as an acryloyloxy group or a cinnamate group) (Song, [144]-[147]).
Regarding Claim 5, modified Song teaches the second retardation layer 110 comprises a liquid crystal layer comprising liquid crystals having a photosensitive reaction group (a photo-polymerization group or a photo-crosslinking group) (Umemoto, [0007], [0046]-[0060], [0129]).
Regarding Claim 6, modified Song teaches the first retardation layer 120 polymerizes to form the layer and cures to form a chemical bond with the primer layer 130, but does not identify that additional crosslinking occurs of the liquid crystals of the first retardation layer 120 (Song, [91]-[170]).  Modified Song teaches the second retardation layer 110 undergoes additional crosslinking to achieve fixed alignment of the liquid crystals and excellent stability that is not affected by temperature change (Umemoto, [0007], [0046], [0053], [0123], [0128]-[0129]).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art that modified Song’s second retardation layer 110 has a higher crosslinking degree that than of the first retardation layer 120 with a predictable and reasonable expectation of success (MPEP 2143).
Regarding Claim 7, modified Song teaches the liquid crystal retardation may have various retardation functions (Song, [282]-[299]).  Modified Song teaches the in-plane retardation Re of the second retardation layer 110 (Umemoto’s first optical compensation layer) is preferably 230-270 nm (Umemoto, [0043]).  Modified Song’s second retardation layer 110 in-plane retardation Re range is within the claimed range of about 210-280 nm, and therefore, satisfies the claimed range (MPEP 2131.03).
Modified Song remains silent regarding the in-plane retardation Re of the first retardation layer 120 being about 90-170 nm.
Umemoto, however, teaches an optical film comprising a first optical compensation layer 13 (second retardation layer) and a second optical compensation layer 14 (equivalent to the claimed first retardation layer) (Umemoto, [0006], [0039]-[0062], Figs 1-2).  Umemoto teaches the second optical compensation layer 14 (equivalent to the claimed first retardation layer) exhibits in-plane retardation Re of preferably 90-160 nm to achieve sufficient visual compensation and improved contrast (Umemoto, [0061]-[0062]).  Umemoto’s second optical compensation layer 14 (equivalent to the claimed first retardation layer) in-plane retardation Re range is within the claimed range of about 90-170 nm, and therefore, satisfies the claimed range (MPEP 2131.03).
Since modified Song and Umemoto both disclose optical films exhibiting retardation properties and Song suggests the liquid crystal retardation may have various retardation functions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed and configured modified Song’s first retardation layer according to Umemoto to have in-plane retardation Re of 90-160 nm to yield a liquid crystal retardation film that exhibits sufficient visual compensation and improved contrast as taught by Umemoto (Umemoto, [0061]-[0062]).  Modified Song teaches the in-plane retardation Re ranges are measured at a wavelength of 590 nm (Umemoto, [0033]).  Although modified Song measures Re at a different wavelength than the claimed wavelength of 550 nm, one of ordinary skill in the art would readily understand that these wavelengths are substantially similar, because both are closely related values within the visible range of the electromagnetic spectrum.  If modified Song’s Re values were measured at the same wavelength as the claimed invention, one of ordinary skill in the art would expect modified Song’s Re values to be substantially similar to the claimed ranges where any differences would be minor and obvious.  Therefore, modified Song’s Re values are considered to render obvious the claimed ranges with a predictable and reasonable expectation of success (MPEP 2143, MPEP 2144.05, I).
Regarding Claim 8, modified Song teaches the liquid crystal retardation film as discussed above for claim 1.
Modified Song remains silent regarding an angle defined between a fast axis of the second retardation layer and a fast axis of the first retardation layer being about 55o to about 80o.
Umemoto, however, teaches an optical film comprising a first optical compensation layer 13 (second retardation layer), a second optical compensation layer 14 (equivalent to the claimed first retardation layer), and a polarizer 11 (Umemoto, [0006], [0039]-[0062], Figs 1-2).  Umemoto teaches an angle α of ±17o to ±27o between the fast axis C of the second optical compensation layer 14 (equivalent to the claimed first retardation layer) and an absorption axis A of the polarizer 11, and an angle β of 85o to 95o between the fast axis B  of the first optical compensation layer 13 (equivalent to the claimed second retardation layer) and the absorption axis A of the polarizer 11 (Umemoto, [0041], Fig 2).  Umemoto’s α and β angles yield a complimentary angle range between the fast axes of from 85o-27o= 58o to 95o-17o= 78o; Umemoto’s complimentary angle range of 58o-78o falls within the claimed range of about 55o to about 80o, and therefore, satisfies the claimed range (MPEP 2131.03).
Since modified Song and Umemoto both disclose optical films exhibiting retardation properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured modified Song’s first and second retardation layers to have an angle of 58o to 78o between their fast axes to yield a liquid crystal retardation film that exhibits remarkable prevention of light leakage in a black display mode as taught by Umemoto (Umemoto, [0001], [0041]).
Regarding Claim 9, modified Song teaches the first retardation layer 120 comprises a liquid crystal layer comprising liquid crystals having a vertical (i.e. homeotropic) alignment (Song, [33], [144]-[146], [174], [299]).  Modified Song’s liquid crystals such as those of [Formula 16] are nematic liquid crystals as evidenced by Umemoto (Song, [144]-[149]; Umemoto, [0048]-[0060], Formula (L1) and (L10)).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.  MPEP 2112.01, II.

    PNG
    media_image3.png
    141
    450
    media_image3.png
    Greyscale

Song – [Formula 16]

    PNG
    media_image4.png
    149
    714
    media_image4.png
    Greyscale

Umemoto – Nematic Liquid Crystal (L10) of General Nematic LC Formula (L1)
Regarding Claim 10, modified Song teaches the nematic liquid crystals are vertically (homeotropically) aligned to be in accordance with the purpose and alignment mode of a liquid crystal cell, such as a vertical alignment VA mode liquid crystal cell (Umemoto, [0162]-[0164]).
Regarding Claim 11, modified Song teaches the primer layer includes 3-20 wt% of UV absorber to increase external light stability and prevent the UV absorber from precipitating and generating white spots, where the UV absorber include benzotriazole and triazine compounds (Choi, [74]-[81]).
Regarding Claim 12, modified Song teaches the primer layer includes 3-20 wt% of UV absorber to increase external light stability and prevent the UV absorber from precipitating and generating white spots, where the layer may have a thickness of about 1 to about 50 µm to be suitable for use in a display device (Choi, [74]-[83]).  Modified Song’s layer thickness overlaps with the claimed range of 5 µm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 13, modified Song teaches the primer layer includes 3-20 wt% of UV absorber to increase external light stability and prevent the UV absorber from precipitating and generating white spots (Choi, [74]-[83]).  Modified Song’s content range overlaps with the claimed range of about 10 wt% to about 30 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 14, modified Song teaches the first retardation layer 120 comprises a liquid crystal layer comprising liquid crystals having a photosensitive reaction group (such as an (meth)acryloyloxy group or a cinnamate group) (Song, [144]-[147]).  Modified Song teaches the second retardation layer 110 comprises a liquid crystal layer comprising liquid crystals having a photosensitive reaction group (such as an (meth)acryloyl group) (Umemoto, [0046]-[0060]).
Regarding Claim 16, modified Song teaches the primer layer 130 serves to bond the first 120 and second 110 retardation layers to each other, where a specific functional group in the resin that forms the primer layer 130 can form a chemical bond and provide suitable surface energy to provide adhesion force and vertical alignment (Song, [173]-[174]).  Although Song discusses strong interlayer adhesion between the 120, 130, and 110 layers, Song does not characterize the primer layer 130 as an adhesive layer, and does not characterize the resin that forms the primer layer 130 as an adhesive composition.  Modified Song’s primer layer 130 can be formed of a urethane resin or a (meth)acrylate resin (Song, [177], [187]); where the Specification as originally filed also indicates the claimed primer layer can be formed of a urethane resin or a (meth)acrylate resin to achieve a non-adhesive primer layer (Spec as originally filed, [117]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.  See MPEP 2112.01, II.  Moreover, the specification as originally filed does not provide any requirements or characteristics that further define the term “non-adhesive.”  In view of the foregoing, modified Song’s primer layer 130 is considered to reasonably render obvious the claim 16 term of being “non-adhesive.”
Regarding Claim 17, modified Song teaches the second retardation layer 110 undergoes additional crosslinking to achieve fixed alignment of the liquid crystals and excellent stability that is not affected by temperature change (Umemoto, [0007], [0046], [0053], [0123], [0128]-[0129]).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art that modified Song’s second retardation layer 110 after curing and crosslinking would achieve a fixed alignment state that is stable, where the fixed alignment state would not be affected by temperature changes or influenced by of other applied energy such as UV irradiation with a predictable and reasonable expectation of success (MPEP 2143).
Regarding Claims 18 and 22, modified Song teaches a light emitting (liquid crystal) display comprising a polarizing plate formed of a polarizing film 300 and the liquid crystal retardation film 120-130-110 as discussed above for claim 1 (Song, [303]-[307], Fig 3).

    PNG
    media_image5.png
    262
    487
    media_image5.png
    Greyscale

Song – Figure 3
Regarding Claim 19, modified Song teaches the polarizing plate and the liquid crystal retardation film as discussed above for claim 18.  Modified Song teaches the polarizing plate has the polarizing film 300 and the liquid crystal retardation film 120-130-110 (Song, [303]-[307], Fig 3).
Modified Song remains silent regarding the polarizing plate have a sequentially stacked structure with the order of the polarizer film, the second retardation layer, the primer layer, and the first retardation layer.
Umemoto, however, teaches an optical film comprising a polarizer 11, a first optical compensation layer 13 (second retardation layer), and a second optical compensation layer 14 (equivalent to the claimed first retardation layer) stacked in this order, where additional layers can be interposed to laminate the layers together (Umemoto, [0006], [0039]-[0062], Figs 1-2).
Since modified Song and Umemoto both disclose optical films comprising polarizers and layers exhibiting retardation properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured modified Song’s polarizing plate according to Umemoto’s structure to achieve excellent durability, reduce thickness, prevent light leakage, and improve contrast as taught by Umemoto (Umemoto, [0001], [0005], [0039]-[0043], [0062]).
Regarding Claim 20, modified Song teaches the polarizing plate and the liquid crystal retardation film as discussed above for claim 18.
Modified Song remains silent regarding an angle defined between a fast axis of the first retardation layer and an absorption axis of the polarizer being about 70o to about 100o, and an angle defined between a fast axis of the second retardation layer and an absorption axis of the polarizer being about 10o to about 25o.
Umemoto, however, teaches an optical film comprising a first optical compensation layer 13 (second retardation layer), a second optical compensation layer 14 (equivalent to the claimed first retardation layer), and a polarizer 11 (Umemoto, [0006], [0039]-[0062], Figs 1-2).  Umemoto teaches an angle α of ±17o to ±27o between the fast axis C of the second optical compensation layer 14 (equivalent to the claimed first retardation layer) and an absorption axis A of the polarizer 11, and an angle β of 85o to 95o between the fast axis B  of the first optical compensation layer 13 (equivalent to the claimed second retardation layer) and the absorption axis A of the polarizer (Umemoto, [0041], Fig 2).  Umemoto’s β angle range falls within the claimed range of about 70o to about 100o, and therefore, satisfies the claimed range (MPEP 2131.03).  Umemoto’s α angle range overlaps with the claimed range of about 10o to about 25o, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05).
Since modified Song and Umemoto both disclose optical films exhibiting retardation properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured modified Song’s polarizing plate to have α and β as set forth by Umemoto to achieve remarkable prevention of light leakage in a black display mode as taught by Umemoto (Umemoto, [0001], [0041]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 2015/016456 A1, herein English machine translation utilized for all citations), in view of Umemoto et al. (US 2009/0068472 A1), and in view of Choi et al. (WO 2017/142184 A1, herein English machine translation utilized for all citations) as applied to claim 1 above, and further in view of Ozawa et al. (US 2017/0184766 A1).
Regarding Claim 15, modified Song teaches the liquid crystal retardation film as discussed above for claim 1.
Modified Song remains silent regarding a retardation variation rate of about 3% or less as calculated by Equation 1 of claim 15.
Ozawa, however, teaches an optical laminate comprising light selective UV absorbing compounds that are included in contents that are properly decided according to type, combination, and layer thickness to achieve high light fastness, better display characteristics, low retardation variation, improved optical durability, a structure that is free of delamination and foaming, and no variation in appearance (Ozawa, [0008]-[0010], [0040], [0084]-[0087], [0355]).  Ozawa teaches the optical laminate is evaluated for optical durability by irradiating the optical laminate with light for 100 hours, and then measuring retardation values at 550 nm to ascertain variations; Ozawa discloses examples that achieve variation of in-plane retardation Re of less than 5 (Ozawa, [0334]-[0339], [0355], Table 4).
Since modified Song and Ozawa both disclose optical laminates comprising retardation layers and a UV absorber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the type and content of modified Song’s UV absorber according to Ozawa’s guidance, and it would have also been obvious to one of ordinary skill in the art to have tested and measured the optical durability of modified Song’s liquid crystal retardation film according to Ozawa’s testing guidance to yield an optical laminate that achieves high light fastness, better display characteristics, low retardation variation, improved optical durability, a structure that is free of delamination and foaming, and no variation in appearance as taught by Ozawa (Ozawa, [0008]-[0010], [0040], [0084]-[0087], [0355]).  Although modified Song tests and measures in-plane retardation Re variation in a different manner (100 hours with unspecified wavelengths generated from a SUNSHINE WEATHER METER S80) than the claim 15 Equation 1 (250 hours with wavelengths from 300-400 nm), one of ordinary skill in the art would readily understand that these tests and measurements are substantially similar.  If modified Song’s Re variation values were measured at the same wavelengths for the same duration as the claimed invention, one of ordinary skill in the art would expect modified Song’s Re variation values to be substantially similar to the claimed ranges where any differences would be minor and obvious.  Therefore, modified Song’s Re variation values are considered to render obvious the claimed ranges with a predictable and reasonable expectation of success (MPEP 2143, MPEP 2144.05, I).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 2015/016456 A1, herein English machine translation utilized for all citations), in view of Umemoto et al. (US 2009/0068472 A1), and in view of Choi et al. (WO 2017/142184 A1, herein English machine translation utilized for all citations) as applied to claim 1 above, and further in view of Takahashi et al. (WO 2014/073616 A1, herein English machine translation utilized for all citations).
Regarding Claim 21, modified Song teaches the polarizing plate and the liquid crystal retardation film as discussed above for claim 18.
Modified Song remains silent regarding the polarizing plate exhibiting front reflectance of about 1% or less and a side reflectance of about 1% or less.
Takahashi, however, teaches a polarizing plate comprising two optically anisotropic layers that exhibit retardation (two retardation layers) and a polarizer, where the polarizing plate exhibits low reflectance in both the front and oblique (side) direction (Takahashi, [0008]-[0011], [0024]-[0032], [0137]).  Takahashi teaches the polarizing plate exhibits front reflectance of 1% or less and oblique reflectance of 1% or less (Takahashi, [0010], [0137]).  Takahashi’s front and oblique reflectance ranges are substantially identical to the claimed ranges of about 1% or less, and therefore, satisfy the claimed ranges (MPEP 2131.03).
Since modified Song and Takahashi both disclose polarizing plates comprising similar layers that exhibit retardation and a polarizer, it would have been obvious to one of ordinary skill in the art to have configured modified Song’s polarizing plate layers according to Takahashi’s guidance to yield a polarizing plate that exhibits low reflectance, suppresses interference unevenness, and suppresses retardation unevenness as taught by Takahashi (Takahashi, [0008]-[0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782